ACCEPTED
                                                                                                                   14-15-00629-CV
                                                                                                   FOURTEENTH COURT OF APPEALS
                                                                                                                HOUSTON, TEXAS
                                                                                                              8/26/2015 5:55:59 PM
Appellate Docket Number: 14-15-00629-CV                                                                      CHRISTOPHER PRINE
                                                                                                                            CLERK

Appellate Case Style: Haven Chapel United Methodist vs. Brazoria County Commissioner’s
Court, William Michael Leebron II, and Marlene Mouchette
                                                                                        FILED IN
                                                                                 14th COURT OF APPEALS
                                    DOCKETING STATEMENT (CIVIL)                     HOUSTON, TEXAS
                                             First Court of Appeals              8/26/2015 5:55:59 PM
                      [to be   filed in the court of appeals upon perfection of appeal
                                                                                 CHRISTOPHER A. PRINE
                                                under TRAP 32]                            Clerk

I.       Parties (TRAP 32.1(a), (e)):

Appellant(s):                                        Appellee(s):

Haven Chapel United Methodist Church                 Brazoria County Commissioner’s Court
                                                     William Michael Leebron II
                                                     Marlene Mouchette




Attorney (lead appellate counsel):                   Attorney (lead appellate counsel, if known; if not, then trial
                                                     counsel):

Veronica L. Davis                                    Mary Shine
                                                     Russell Briggs


Address (lead counsel):                              Address (lead appellate counsel, if known; if not, then trial
                                                     counsel):
Veronica L. Davis
226 N. Mattson                                       Mary Celine Shine
West Columbia, Texas 77486                           111 E. Locust Street
(979) 345-2953                                       Angleton, Texas 77515
vld57atal@yahoo.com
                                                     Leebron, Fibich, Copeland, Briggs, and Josephson
                                                     Russell Briggs
                                                     1150 Bissonett,
                                                     Houston, Texas 77005

Telephone:(979) 345-2953                             Telephone: Russell Briggs
(include area code)                                  (713) 751-0025;

                                                     Mary Shine (979) 849-5711

Telecopy:                                            Telecopy:
(include area code)                                  (include area code)
                                                     Russell Btiggs Fax: (713) 750-0031
(979) 345-5461                                       Mary Shine Fax (979) 864-1712

E-mail Address:                                      E-Mail Address:
        vldavis57@yahoo.com                          rbriggs@fibichlaw.com
                                                     maryc@btazoria-county.com


SBN (lead counsel):                                  SBN (lead counsel)
        05557300                                     Mary Shine 24028708
                                                     Russ Briggs 02987720
If not represented by counsel, provide appellant’s/appellee’s address, telephone number, and telecopy number.
On Attachment 1, or a separate attachment if needed, list the same information stated above for any additional parties
to the trial court’s judgment.

II.      Perfection Of Appeal And Jurisdiction (TRAP 32.1(b), (c), (g), (j)):

Date order or judgment signed: 04/10/.15                   Date notice of appeal filed in trial court:
                           06/17/15
                                                           04/29/15                       07/17/15
                                                           (Attach file-stamped copy; if mailed to the
                                                           trial court clerk, also give the date of mailing)- Date
(Attach a signed copy, if possible)




                                                         -2-
What type of judgment? (e.g., jury trial, bench trial,    Interlocutory appeal of appealable order:
summary judgment, directed verdict, other (specify))       Yes □       No X

                                                          (Please specify statutory or other basis on which
Grant of Defendant’s Motion to Dismiss case for           interlocutory order is appealable) (See TRAP 28)
Failure of Plaintiff to File Expert Report

Rehearing/Reconsideration of Grant of New Trial




                                                          Accelerated appeal (See TRAP 28):
                                                           Yes □      No X



                                                          (Please specify statutory or other basis on which appeal
                                                          is accelerated)




                                                          Appeal that receives precedence, preference, or priority
                                                          under statute or rule?
                                                           Yes □       No X

                                                          (Please specify statutory or other basis for such status)




III.     Actions Extending Time To Perfect Appeal (TRAP 32.1(d)):

                                                            Filed
                 Action                              Check as appropriate                       Date Filed

Motion for New Trial                         No X                Yes

Motion to Modify Judgment                    No                  Yes X                         07/15/15



                                                         -3-
Request for Findings of Fact and
Conclusions of Law                         No X               Yes □

Motion to Reinstate                        No X               Yes □

Motion under TRCP 306a                     No                 Yes

Other (specify):                           No X□              Yes □

IV.      Indigency Of Party (TRAP 32.1(k)): (Attach file-stamped copy of affidavit)

                                                         Filed
Event                                             Check as appropriate                Date         N/A

Affidavit filed                            No X               Yes

Contest filed                              No X               Yes □

Date ruling on contest due:

Ruling on contest:
Sustained □        Overruled □

V.       Bankruptcy (TRAP 8):

Will the appeal be stayed by bankruptcy?    No               Date bankruptcy filed?

Name of bankruptcy court:                                    Bankruptcy Case No.:

Style of bankruptcy case:




VI.      Trial Court And Record (TRAP 32.1(c), (h), (i)):

Court:                                County:                              Trial Court Docket Number
149th Judicial District Court                                              (Cause No.):
                                      Brazoria
                                                                           62845 and 62845A




                                                     -4-
Trial Judge (who tried or disposed of case):                Court Clerk (district clerk):
                                                            Rhonda Barchak
Hon. Terri Tiption Holder
                                                            Telephone Number:
Telephone Number:                                           (include area code) (979) 864-1309
(include area code) (979) 849-5711
                                                            Telecopy Number:
Telecopy Number:                                            (include area code) (979) 864-1770
(include area code) (979) 864-1918
Address:111 E. Locust
 Angleton, Texas 77515                                      Address:
                                                            111 E. Locust
                                                            Angleton, Texas 77515




Clerk’s Record                   Sworn copy for             Will request □                     Was requested on:
                                 accelerated appeal
                                                            (Note: No request required
Yes X                            Yes □                      under TRAP 34.5(a), (b))           08/26/15

                                 (See TRAP 28.3)

Court Reporter or Court Recorder:                        Court Reporter or Court Recorder:

Robin Rios

Telephone Number:                                       Telephone Number:
(include area code) (979) 847-5711                      (include area code)

Telecopy Number:                                         Telecopy Number:
(include area code)                                      (include area code)

Address: 111 E. Locust, Angleton, Texas 77515           Address:

(Attach additional sheet if necessary for additional court reporters/recorders)

Length of trial (approximate):                               State arrangements made for payment of court
                                                            reporter/recorder:




Reporter’s or Recorder’s Record                None          Will request X       Was requested on:
(check if electronic recording □)                           on Mouchette
                                                            only

VII.     Nature Of The Case (TRAP 32.1(f)) (Subject matter or type of case: E.g., personal injury, breach of
         contract, workers’ compensation, condemnation, DTPA, employment/labor, family code, juvenile,
         malpractice, probate, UCC, tax, oil & gas, real property or temporary injunction):
                  Trespass to try title; Declaratory Judgment


VIII.    Supersedeas Bond                      None X              Will file □          Was filed on:
         (TRAP 32.1(1)):




                                                          -5-
IX.   Extraordinary Relief: Will you request extraordinary relief (e.g., temporary or ancillary relief) from this
      Court? Yes □ No □ If yes, briefly state the basis for your request.

                         Unknown at this time


X.    Alternative Dispute Resolution/Mediation (if applicable) (As of 8/19/97, these programs exist in the 1st
      (Houston), 3rd (Austin), 4th (San Antonio), 5th (Dallas), 9th (Beaumont), 13th (Corpus Christi), and 14th
      (Houston)). (Use additional sheets, if necessary).

1.    Should this appeal be referred to mediation? If not, why not.

      Yes

2.    Has the case been through an ADR procedure in the trial court?
      If yes, answer the following: No -

      a. Who was the mediator?



      b. What type of ADR procedure?


      c. At what stage did the case go through ADR? (Specify pre-trial, trial, post-trial, other)


      d. Rate the case for complexity. Use 1 for the least complex and 5 for the most complex. Circle one.

               1         2        3         4        5---- 3


      e. Can the parties agree on an appellate mediator? If yes, give name, address, and telephone and telecopy
      numbers (with area codes).




      f. Languages other than English in which the mediator should be proficient:

                         None




XI.   Related Matters: List any pending or past related appeals or original proceedings (e.g., mandamus,
      injunction, habeas corpus) before this or any other Texas appellate court by court, docket number, and style.

      Petition for Writ of Mandamus 14-15-00500-CV
      Appeal 14-15-00397-CV; Dismissed; Intelocutory




                                                      -6-
XII.     Any other information requested by the court (see attachments, if any).




XIII.    Signature:




/s/ Veronica L. Davis
                                                           08/26/15
__________________________________________________ Date: _________________________
Signature of counsel
(or pro se party)                                          State Bar No.:05557300

Printed Name: Veronica L. Davis




XIV.   Certificate of Service: The undersigned certifies that this docketing statement has been served on the
       following lead counsel for all parties to the trial court’s order or judgment as follows on August 26, 2015 to
       Mary Shine at 111 E. Locust, Angleton, Tx. 77515 and Rusell Briggs at 11150 Bissonett, Houston, Texas
       77005 by efiling.
                                                    /s/ Veronica L. Davis
                                                        ________________________________________
                                                                  Signature
(TRAP 9.5(e) requirements stated below; use additional sheets, if necessary)

Note:    Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the
         person who made the service and must state:

         (1)      the date and manner of service;
         (2)      the name and address of each person served; and
         (3)      if the person served is a party’s attorney, the name of the party represented by that attorney.




                                                         -7-